ORIGINAL                                                                                   06/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0195


                                          DA 21-0195
                                                                           FILED
   IN RE THE MARRIAGE OF:
                                                                            JUN 0 2 2021
                                                                          Bowen Greenwood
   TIFFANEY GRIGG,                                                      Clerk of Supreme
                                                                                         Court
                                                                           State of Montana

               Petitioner and Appellee,
                                                                     ORDER
         and

   PETER GRIGG,

               Respondent and Appellant.


         Through counsel, Appellee Tiffaney Grigg (Tiffaney) moves this Court to dismiss
  this appeal because the order on appeal is not a final judgment as it lacks the District
  Court's determination of attorney fees and costs. Self-represented Appellant Peter Grigg
  (Peter) responds in opposition.
         Tiffaney points out that Peter's appeal does not comply with the Montana Rules of
  Appellate Procedure. Tiffaney explains that Peter's appeal of an April 14, 2021 Order
  Adopting Recommended Decree and Setting Attorney's Fees, issued in the Nineteenth
  Judicial District Court, Lincoln County, is not a final judgment for purposes of appeal
  because the District Court has not entered its decision on attorney fees and costs. Relying
  on M. R. App. P. 4(1)(a) and In Re the Marriage ofBrockington, 2017 MT 92, ¶ 20, 387
  Mont. 260,400 P.3d 205, Tiffaney moves for dismissal without prejudice.
         Peter responds that this appeal should proceed. He states: "The Final Order was
  issued contemporaneously with Findings of Fact, etc." Peter then proceeds to list his
  arguments on appeal.
         Recently, we noted in In re Weigand, 2021 MT 128,¶ 11,404 Mont. 223,            P.3d
     ,that Brockington failed to take into account M.R. Civ. P. 58(e). Rule 58(e) provides:
       A judgment, even though entered, is not considered final for purposes of
       appeal under Rule 4(1)(a), M. R. App. P., until any necessary determination
       of the amount of costs and attorney fees awarded, or sanctions imposed, is
       made. The district court is not deprived ofjurisdiction to enter its order on a
       timely motion for attorney fees, costs, or sanctions by the premature filing of
       a notice of appeal. A notice of appeal filed before the disposition ofany such
       motions shall be treated as filed on the date of such entry.

Under Rule 58(e) and In re Weigand, Peter's appeal, while premature, is not subject to
dismissal. Rather, Peter's notice of appeal shall be held in abeyance and shall be treated
as filed on the date ofentry ofthe District Court's determination of attorney fees and costs.
Therefore,
       IT IS ORDERED that Tiffaney's Motion to Dismiss is DENIED.
       Pursuant to M. R. Civ. P. 58(e), the District Court retains jurisdiction to determine
attorney fees and costs.
       Peter's Notice of Appeal will be treated as filed on the date on which the District
Court enters its order determining the amount of attorney fees and costs awarded.
       Peter and the Clerk ofthe District Court shall notify this Court within 14 days ofthe
District Court's entry of its order determining attorney fees and costs. Failure on Peter's
part to provide such notification may result in dismissal of this appeal.
       The Clerk also is directed to provide a copy of this Order to counsel of record; to
the Honorable Matthew J. Cuffe,Nineteenth Judicial District Court;to Tricia Brooks, Clerk
of District Court, Lincoln County, under Cause No. DR-20-79, and to Peter Grigg
personally.
       DATED thisZ day of June, 2021.




                                                     e494 „al
                                                            ,
                                             2
3